 Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 1 of 31




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

RODERICK G. PORTER,                                        :      CIVIL CASE NO.
          Plaintiff,                                       :      3:19-cv-01080-JAM

                                                           :
VS.                                                        :
                                                           :
CITY OF BRIDGEPORT,                                        :
           Defendant.                                      :      SEPTEMBER 3, 2019


       Pursuant to Rule 15(a)(1)(A) and (B) of the Federal Rules of Civil Procedure, the

plaintiff submits his amended complaint entitled First Substituted Complaint.


                           FIRST SUBSTITUTED COMPLAINT

I.     PRELIMINARY STATEMENT

        1.    This action seeks declaratory, injunctive, and equitable relief, and compensatory

              damages, and costs and attorney fees for the race discrimination suffered by the

              plaintiff when the defendant subjected him to a racially hostile work environment,

              in violation of the provisions of Title VII of the Civil Rights Act of 1964, as

              amended, Title 42 U.S.C. § 1981, and Connecticut General Statutes § 46a-60(b)(1).

        2.    Additionally, this action seeks declaratory, injunctive, and equitable relief, and

              compensatory damages, and costs and attorney fees for the retaliation suffered by
 Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 2 of 31




            the plaintiff when the defendant refused to hire the plaintiff as its Chief of Police

            because he opposed the racially hostile work environment to which he was

            subjected, in violation of the provisions of Title 42 U.S.C. § 1981.

       3.   In addition, this action seeks declaratory, injunctive, and equitable relief, and

            compensatory damages, and costs and attorney fees for the retaliation suffered by

            the plaintiff when the defendant refused to hire the plaintiff as its Assistant Chief

            of Police and/or Deputy Chief of Police because he opposed the racially hostile

            work environment to which he was subjected, in violation of the provisions of Title

            42 U.S.C. § 1981.

II.   JURISDICTION

       4.   This action arises under the provisions of Title 42 U.S.C. §1981, made actionable

            against the defendant, City of Bridgeport, pursuant to the provisions of Title 42

            U.S.C. § 1983.

       5.   Jurisdiction is invoked pursuant to Title 28 U.S.C. § 1331, Title 28 U.S.C. §

            1343(a)(3), Title 28 U.S.C. § 1343(a)(4), Title 28 U.S.C. § 220l(a), Title 42

            U.S.C. §2000e-5(f), Title 42 U.S.C. § 1981, and Title 42 U.S.C. § 1983.

       6.   Jurisdiction over the plaintiff’s state law claim is invoked pursuant to the Court’s

            supplemental jurisdiction.




                                              2
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 3 of 31




     7.   All conditions precedent to jurisdiction under Section 706 of Title VII of the Civil

          Rights Act of 1964, Title 42 U.S.C. §2000e-5(f)(3), occurred or have been

          complied with in the following manner:

           a. A charge of employment discrimination on the basis of race, and color was

               filed on or about September 19, 2018, with both the State of Connecticut

               Commission on Human Rights and Opportunities and the United States

               Equal Employment Opportunity Commission, which filings were within 180

               days of the commission of the unlawful employment practices alleged

               herein;

           b. On June 28, 2019, the plaintiff was issued a "Notice of Right to Sue” by the

               United States Equal Employment Opportunity Commission. (A copy of

               which is attached and labeled Exhibit 1).

           c. On June, 27, 2019, the Connecticut Commission on Human Rights and

               Opportunities issued to the plaintiff a “Release of Jurisdiction. (A copy of

               which is attached and labeled Exhibit 2).

     8.   Declaratory, injunctive, compensatory, and equitable relief is sought pursuant to

          Title 28 U.S.C. §2201, and Title 28 U.S.C. §2202.




                                           3
 Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 4 of 31




        9.    Compensatory damages are sought pursuant to Title 42 U.S.C. §1981 and Title 42

              U.S.C. §1981a.

        10.   Costs and attorney fees may be awarded pursuant to Title 42 U.S.C. §1988.



III.   VENUE

        11.   This action properly lies in the District of Connecticut pursuant to Title 29 U.S.C.

              §1391(b) because the claims arose in this judicial district.


IV.    PARTIES

        12.   The plaintiff, a member of the African American race whose color is Black, is a

              citizen of the United States, residing in Bridgeport, Connecticut.

        13.   The defendant is a political subdivision of the State of Connecticut; it is a municipal

              corporation, organized and existing under the laws of the State of Connecticut.

        14.   The defendant is a person within the meaning of Section 701(a) of Title VII of the

              Civil Rights Act of 1964, Title 42 U.S.C. §2000e(a).

        15.   The defendant is an employer within the meaning of Section 701(b) of Title VII of

              the Civil Rights Act of 1964, Title 42 U.S.C. §2000e(b).

        16.   The defendant employs in excess of fifteen employees.

        17.   The defendant is a person within the meaning of Title 42 U.S.C. § 1983.




                                                4
 Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 5 of 31




      18.   The defendant, at all times relevant to this action, acted under color of state law.

V.   STATEMENT OF FACTS

      19.   In 1993, the defendant hired the plaintiff as a police officer as a member of the

            Bridgeport Police Department.

      20.   From 1993 through 1997, the plaintiff worked a patrol office as a member of the

            Bridgeport Police Department.

      21.   In 1997, the plaintiff was promoted to the position of Sergeant in the Bridgeport

            Police Department based on his work history and his performance on a

            competitive eligibility examination.

      22.   In 2001, the plaintiff was promoted to the position of Lieutenant in the Bridgeport

            Police Department based on his work history and his performance on a

            competitive eligibility examination.

      23.   In 2007, the plaintiff was promoted to the position of Captain in the Bridgeport

            Police Department based on his work history and his performance on a

            competitive eligibility examination.

      24.   Throughout his employment with the defendant, the plaintiff has had an

            exemplary work record.




                                              5
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 6 of 31




     25.   Based on his job performance, the plaintiff has served as commanding officer of

           various divisions and departments of the Bridgeport Police Department including

           Commanding Officer of the Office of Internal Affairs, Commanding Officer of

           Community Services/School Resource Officers/School Security Officers,

           Commanding Officer of the Central Precinct, Commanding Officer of

           Professional Standards Division, Commanding Officer of A - Shift Patrol

           Division, Commanding Officer of Detective Division, and Commanding Officer

           of Special Services Division.

     26.   In June of 2018, Chief of Police A.J. Perez of the Bridgeport Police Department

           became aware that Captain Mark Straubel (“Straubel”), the Chief of Police’s

           assistant, had composed the most vile and reprehensible racist text messages in

           referring to the plaintiff’s race, African-American, and color, Black. Exhibit 3.

     27.   Chief of Police A.J. Perez, instead of immediately initiating an investigation into

           the racist messages composed by Straubel, concealed Straubel’s activities, and

           interfered with a third-party, Kenneth Kubel (“Kubel”), a member of the Stratford

           Police Department, from disclosing Straubel’s behavior.

     28.   Kubel had discovered the text messages on the cell phone of a family member to

           whom Straubel had communicated the messages.




                                             6
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 7 of 31




     29.   Bridgeport Chief of Police A.J. Perez, under the guise of investigating Straubel’s

           conduct, requested that Kubel’s supervisors in the Stratford Police Department

           persuade him from filing a complaint with the Bridgeport Police Department

           about Straubel’s racist behavior.

     30.   Even after Kubel filed a complaint with the Bridgeport Police Department, Chief

           of Police A.J. Perez took no action against Straubel, nor did he initiate an

           investigation into the extent and pervasiveness of Straubel’s racist conduct.

     31.   When Kubel filed a complaint with the Bridgeport Police Department about the

           conduct of Straubel, the Bridgeport Office of Internal Affairs finally initiated an

           investigation into Straubel’s racist behavior, however, aborting its investigation

           once Straubel retired as a member of the Bridgeport Police Department.

     32.   The defendant, its Police Department, and its Chief of Police failed to investigate

           the conduct of Straubel, and the racist messages which he specifically directed at

           the plaintiff.

     33.   Chief of Police A.J. Perez’s failed to initiate an investigation into Straubel’s

           violation of the plaintiff’s civil rights, instead restricting the Office of Internal

           Affairs’ investigation to violations of police department rules and regulations.




                                               7
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 8 of 31




     34.   Chief of Police A.J. Perez’s inaction in addressing the racist conduct directed at

           the plaintiff by Straubel, amounts to unlawful racial harassment of the plaintiff

           that fostered a racially hostile work environment within which the plaintiff was

           made to work.

     35.   The text messages of Captain Straubel, coupled with the inaction of Chief of

           Police A.J. Perez, created a hostile work environment in which the plaintiff was

           forced to work.

     36.   The defendant chose not to take reasonable steps to address the racially harassing

           behavior which Straubel directed at the plaintiff.

     37.   The defendant remained silent in the face of the racially hostile conduct of

           Straubel and took no action to address such conduct.

     38.   After Straubel’s comments were made public, the defendant ignored the impact

           such racially hostile comments would have on the plaintiff who was the specific

           target of Straubel’s racial hostility.

     39.   Not a single official of the defendant, not its Mayor nor its Chief of Police,

           conferred with the plaintiff to discuss the harm Straubel’s comments had caused

           him.




                                               8
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 9 of 31




     40.   Not a single official of the defendant, not its Mayor nor its Chief of Police,

           countered the comments that Straubel directed at the plaintiff.

     41.   Although Straubel’s racist messages have been publicly disseminated through the

           news medium, as of the present date, the defendant, its Mayor, and its Chief of

           Police have failed to publicly address the hostile work environment that

           Straubel’s racist remarks created for the plaintiff.

     42.   The failure to voice support for the plaintiff against the racist text messages of

           Straubel resulted in a racially hostile work environment within which the plaintiff

           was made to work.

     43.   The plaintiff, as noted above, filed a charge of employment discrimination on the

           basis of race, and color against the defendant or about September 19, 2018 with

           the State of Connecticut Commission on Human Rights and Opportunities and the

           United States Equal Employment Opportunity Commission.

     44.   The defendant was served with the plaintiff’s complaint on or about October 11,

           2018.

     45.   In 2018, the plaintiff was a candidate for the vacant position of Chief of Police in

           the Bridgeport Police Department.




                                              9
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 10 of 31




      46.   On or about March 1, 2016, the defendant had appointed A.J. Perez the acting

            Chief of Police for the Bridgeport Police Department.

      47.   On or about November 15, 2018, A.J. Perez was appointed permanent Chief of

            Police for the City of Bridgeport.

      48.   Although the plaintiff had superior qualifications to those of A.J. Perez to serve as

            Chief of Police, the defendant refused to appoint the plaintiff to the position of

            Bridgeport Chief of Police because he had opposed Straubel’s racist comments as

            well as the race based hostile work environment within which the plaintiff was

            forced to work.

      49.   Although the plaintiff had superior qualifications to those of A.J. Perez to serve as

            Chief of Police, the defendant refused to appoint the plaintiff to the position of

            Bridgeport Chief of Police because he had opposed Straubel’s racist comments

            by filing discrimination complaints with the State of Connecticut Commission on

            Human Rights and Opportunities, and the United States Equal Employment

            Opportunity Commission.

      50.   Prior to the plaintiff voicing opposition to the hostile work environment in which

            he was forced to work, the defendant had indicated to the plaintiff that he was under




                                             10
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 11 of 31




               consideration for appointment to the position of Deputy Chief or Assistant Chief in

               the Bridgeport Police Department.

         51.   After the plaintiff voiced opposition to the hostile work environment in which he

               was forced to work, the plaintiff was no longer considered a candidate for

               appointment to the position of Assistant Chief and/or Deputy Chief.

         52.   The racially hostile work environment to which the plaintiff had been subjected

               has not been addressed by the defendant in any meaningful manner.

         53.   The defendant has not taken any meaningful steps to investigate and address

               Straubel’s racist text messages.

         54.   The Chief of Police took no meaningful action to address Straubel’s racist text

               messages, instead he terminated the limited investigation supposedly being

               conducted by the defendant’s Office of Internal Affairs.

         55.   The Chief of Police participated in the discrimination of the plaintiff to the same

               extent as the author of the racist text messages by not taking effective measures to

               address the unlawful conduct to which the plaintiff was subjected.

VI.    FIRST CAUSE OF ACTION (Unlawful Discrimination In Violation Of Title VII Of
       The Civil Rights Act Of 1964)

56-110. The plaintiff incorporates as if re-alleged paragraphs 1 through 55.




                                                  11
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 12 of 31




     111.   Straubel’s actions created a hostile work environment characterized by unlawful

            harassment directed by Straubel at the plaintiff because of the plaintiff’s race.

     112.   Straubel’s conduct was so severe that it interfered with the plaintiff’s ability to do

            his job.

     113.   A reasonable person in the plaintiff’s position would find Straubel’s conduct to be

            highly offensive.

     114.   A reasonable person in the plaintiff’s position would find that Straubel’s conduct

            would substantially interfere with his or her job performance.

     115.   Although the Chief of Police knew of Straubel’s conduct, he took no meaningful

            action to address Straubel’s offensive conduct.

     116.   The plaintiff has no plain, adequate, or complete remedy at law to redress the

            wrongs alleged from his treatment by the defendant unless the defendant is enjoined

            by this Court.

     117.   The plaintiff is now suffering and will continue to suffer emotional distress as a

            direct result of the hostile environment in which he was made to work.

     118.   The plaintiff was subjected to a hostile work environment which the defendant

            failed to address.




                                             12
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 13 of 31




       119.    The defendant violated the provisions of Title VII of the Civil Rights Act of 1964,

               as amended, when it allowed the plaintiff to be subjected to a racially hostile work

               environment created by Captain Straubel’s racist debasing behavior.

       120.    The defendant violated the provisions of Title VII of the Civil Rights Act of 1964,

               as amended, when, through its inaction, it allowed the plaintiff to be subjected to a

               hostile work environment.

       121.    The defendant violated the provisions of Title VII of the Civil Rights Act of 1964,

               as amended, when it failed to adequately investigate the racist actions that Straubel

               directed at the plaintiff.

VII.   SECOND CAUSE OF ACTION (Unlawful Discrimination in Violation of Title 42
       U.S.C. § 1981)

122-176. The plaintiff incorporates as if re-alleged paragraphs 1 through 55.

       177.    Straubel’s actions created a hostile work environment characterized by unlawful

               harassment directed by Straubel at the plaintiff because of the plaintiff’s race.

       178.    Straubel’s conduct was so severe that it interfered with the plaintiff’s ability to do

               his job.

       179.    A reasonable person in the plaintiff’s position would find Straubel’s conduct to be

               highly offensive.




                                                13
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 14 of 31




     180.   A reasonable person in the plaintiff’s position would find that Straubel’s conduct

            would substantially interfere with his or her job performance.

     181.   Although the Chief of Police knew of Straubel’s conduct, he took no meaningful

            action to address Straubel’s offensive conduct.

     182.   The plaintiff has no plain, adequate, or complete remedy at law to redress the

            wrongs alleged from his treatment by the defendant unless the defendant is enjoined

            by this Court.

     183.   The plaintiff is now suffering and will continue to suffer emotional distress as a

            direct result of the hostile environment in which he was made to work.

     184.   The plaintiff was subjected to a hostile work environment which the defendant

            failed to address.

     185.   The defendant violated the provisions of Title 42 U.S.C. § 1981, when it allowed

            the plaintiff to be subjected to a racially hostile work environment created by

            Captain Straubel’s racist debasing behavior.

     186.   The defendant violated the provisions of Title 42 U.S.C. § 1981, when, through its

            inaction, it allowed the plaintiff to be subjected to a hostile work environment.

     187.   The defendant violated the provisions of Title 42 U.S.C. § 1981, when it failed to

            adequately investigate the racist actions that Straubel directed at the plaintiff.




                                              14
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 15 of 31




       188.    Title 42 U.S.C. §1981 is made actionable against the defendant by application of

               Title 42 U.S.C. §1983.

VIII. THIRD CAUSE OF ACTION (Unlawful Discrimination In Violation Of The
      Connecticut Fair Employment Practices Act § 42a-60(b)(1))

189-243. The plaintiff incorporates as if re-alleged paragraphs 1 through 55.

244.   Straubel’s actions created a hostile work environment characterized by unlawful

       harassment directed by Straubel at the plaintiff because of the plaintiff’s race.

245.   Straubel’s conduct was so severe that it interfered with the plaintiff’s ability to do his job.

246.   A reasonable person in the plaintiff’s position would find Straubel’s conduct to be highly

       offensive.

247.   A reasonable person in the plaintiff’s position would find that Straubel’s conduct would

       substantially interfere with his or her job performance.

248.   Although the Chief of Police knew of Straubel’s conduct, he took no meaningful action to

       address Straubel’s offensive conduct.

249.   The plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

       alleged from his treatment by the defendant unless the defendant is enjoined by this Court.

250.   The plaintiff is now suffering and will continue to suffer emotional distress as a direct result

       of the hostile environment in which he was made to work.




                                                 15
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 16 of 31




251.   The plaintiff was subjected to a hostile work environment which the defendant failed to

       address.

252.   The defendant violated the provisions of Connecticut General Statutes §46a-60(b)(1),

       when it allowed the plaintiff to be subjected to a racially hostile work environment created

       by Captain Straubel’s racist debasing behavior.

253.   The defendant violated the provisions of Connecticut General Statutes §46a-60(b)(1),

       when, through its inaction, it allowed the plaintiff to be subjected to a hostile work

       environment.

254.   The defendant violated the provisions of Connecticut General Statutes §46a-60(b)(1),

       when it failed to adequately investigate the racist actions that Straubel directed at the

       plaintiff.

IX.    FOURTH CAUSE OF ACTION (Unlawful Retaliation In Violation Of Title 42
       U.S.C. § 1981)

255-309.The plaintiff incorporates as if re-alleged paragraphs 1 through 55.

310.   The plaintiff has been subjected to retaliation by the defendant because he objected to the

       racially hostile work environment created by Straubel’s racist text messages and the

       defendant’s failure to take meaningful action to address the Straubel’s racist behavior.

311.   The plaintiff has been subjected to retaliation by the defendant because he objected to the

       racially hostile work environment created by Straubel’s racist text messages and the




                                               16
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 17 of 31




       defendant’s failure to take meaningful action to address the Straubel’s racist behavior by

       filing complaints with the State of Connecticut Commission on Human Rights and

       Opportunities, and the United States Equal Employment Opportunity Commission.

312.   The defendant retaliated against the plaintiff by refusing to appoint him to the position of

       Chief of Police in the Bridgeport Police Department even though he was more qualified

       than A.J. Perez, the candidate selected by the defendant to serve as Chief of Police.

313.   The defendant retaliated against the plaintiff by refusing to appoint him to the position of

       Assistant Chief of Police and/or Deputy Chief of Police in the Bridgeport Police

       Department.

314.   Prior to the plaintiff voicing opposition to the hostile work environment in which he was

       forced to work, and filing complaints with the United States Equal Employment

       Opportunity Commission, and the State of Connecticut Commission on Human Rights and

       Opportunities, the defendant had indicated to the plaintiff that he was under consideration

       for appointment to the position of Deputy Chief or Assistant Chief in the Bridgeport Police

       Department.

315.   The defendant discriminated against the plaintiff on the basis of the plaintiff’s opposition

       to the defendant’s unlawful race discrimination when he objected to the racially hostile

       work environment within which he was forced to work by filing complaints with the United




                                               17
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 18 of 31




       States Equal Employment Opportunity Commission and the State of Connecticut

       Commission on Human Rights and Opportunities.

316.   Because the plaintiff’s opposition to the defendant’s race and color discrimination was the

       determinative factor in the retaliatory treatment to which the plaintiff was subjected by the

       defendant, the defendant violated Title 42 U.S.C. § 1981.

317.   After the plaintiff voiced opposition to the hostile work environment in which he was

       forced to work, the defendant no longer considered the plaintiff as a candidate for

       appointment to the position of Assistant Chief and/or Deputy Chief.

318.   But for the plaintiff’s opposition to the racially hostile work environment within which he

       was made to work, the defendant would have appointed the plaintiff to the position of Chief

       of Police.

319.   But for the plaintiff’s opposition to the racially hostile work environment within which he

       was made to work, the defendant would have appointed the plaintiff Assistant Chief of

       Police or Deputy Chief of Police.

320.   Notwithstanding the retaliatory conduct to which the plaintiff has been subjected, the

       plaintiff has continued to perform his job duties as Police Captain in a capable and

       professional manner.

321.   The plaintiff is fully qualified to serve as the Chief of Police for the City of Bridgeport.




                                                 18
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 19 of 31




322.   The plaintiff is fully qualified to serve as Assistant Chief of Police for the City of

       Bridgeport.

323.   The plaintiff is fully qualified to serve as Deputy Chief of Police for the City of Bridgeport.

324.   The plaintiff is now and will continue to suffer emotional distress as a direct result of the

       defendant's unlawful retaliation.

325.   The plaintiff has suffered and will continue to suffer economic injury as a direct result of

       the defendant's unlawful retaliation.

X.     FIFTH CAUSE OF ACTION (Unlawful Retaliation In Violation Of The
       Connecticut Fair Employment Practices Act § 42a-60(b)(4))

326-380.The plaintiff incorporates as if re-alleged paragraphs 1 through 55.

381.   The plaintiff has been subjected to retaliation by the defendant because he objected to the

       racially hostile work environment created by Straubel’s racist text messages and the

       defendant’s failure to take meaningful action to address the Straubel’s racist behavior.

382.   The defendant retaliated against the plaintiff by refusing to appoint him Chief of Police

       even though he was more qualified than A.J. Perez, the candidate selected by the defendant

       to serve as Chief of Police.

383.   The defendant retaliated against the plaintiff by refusing to appoint him to the position of

       Assistant Chief of Police and/or Deputy Chief of Police.




                                                 19
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 20 of 31




384.   Prior to the plaintiff voicing opposition to the hostile work environment in which he was

       forced to work, and filing complaints with the State of Connecticut Commission on Human

       Rights and Opportunities, and the United States Equal Employment Opportunity

       Commission, the defendant had indicated to the plaintiff that he was under consideration

       for appointment to the position of Deputy Chief or Assistant Chief in the Bridgeport Police

       Department.

385.   The defendant discriminated against the plaintiff on the basis of the plaintiff’s opposition

       to the defendant’s unlawful race discrimination when he objected to the racially hostile

       work environment within which he was forced to work by filing complaints with the United

       States Equal Employment Opportunity Commission and the State of Connecticut

       Commission on Human Rights and Opportunities.

386.   Because the plaintiff’s opposition to the defendant’s race and color discrimination was the

       determinative and/or motivating factor in the retaliatory treatment to which the plaintiff

       was subjected by the defendant, the defendant violated Connecticut General Statutes § 46a-

       60(b)(4).

387.   After the plaintiff voiced opposition to the hostile work environment in which he was

       forced to work, the defendant no longer considered the plaintiff as a candidate for

       appointment to the position of Assistant Chief and/or Deputy Chief.




                                               20
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 21 of 31




388.   But for the plaintiff’s opposition to the racially hostile work environment within which he

       was made to work, the defendant would have appointed the plaintiff Chief of Police for the

       City of Bridgeport.

389.   But for the plaintiff’s opposition to the racially hostile work environment within which he

       was made to work, the defendant would have appointed the plaintiff Assistant Chief of

       Police or Deputy Chief of Police for the Bridgeport Police Department.

390.   Notwithstanding the retaliatory conduct to which the plaintiff has been subjected, the

       plaintiff has continued to perform his job duties as Police Captain in a capable and

       professional manner.

391.   The plaintiff is fully qualified to serve as the Chief of Police for the City of Bridgeport.

392.   The plaintiff is fully qualified to serve as Assistant Chief of Police for the City of

       Bridgeport.

393.   The plaintiff is fully qualified to serve as Deputy Chief of Police for the City of Bridgeport.

394.   The plaintiff is now and will continue to suffer emotional distress as a direct result of the

       defendant's unlawful retaliation.

395.   The plaintiff has suffered and will continue to suffer economic injury as a direct result of

       the defendant's unlawful retaliation.

XI.    SIXTH CAUSE OF ACTION (Unlawful Retaliation In Violation Of Title VII of the
       Civil Rights Act of 1964, as amended)




                                                 21
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 22 of 31




396-450.      The plaintiff incorporates as if re-alleged paragraphs 1 through 55.

451.   The plaintiff has been subjected to retaliation by the defendant because he objected to the

       racially hostile work environment created by Straubel’s racist text messages and the

       defendant’s failure to take meaningful action to address the Straubel’s racist behavior.

452.   The plaintiff has been subjected to retaliation by the defendant because he objected to the

       racially hostile work environment created by Straubel’s racist text messages and the

       defendant’s failure to take meaningful action to address the Straubel’s racist behavior by

       filing complaints with the State of Connecticut Commission on Human Rights and

       Opportunities, and the United States Equal Employment Opportunity Commission.

453.   The defendant retaliated against the plaintiff by refusing to appoint him to the position of

       Chief of Police in the Bridgeport Police Department even though he was more qualified

       than A.J. Perez, the candidate selected by the defendant to serve as Chief of Police.

454.   The defendant retaliated against the plaintiff by refusing to appoint him to the position of

       Assistant Chief of Police and/or Deputy Chief of Police in the Bridgeport Police

       Department.

455.   Prior to the plaintiff voicing opposition to the hostile work environment in which he was

       forced to work, and filing complaints with the United States Equal Employment

       Opportunity Commission, and the State of Connecticut Commission on Human Rights and




                                               22
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 23 of 31




       Opportunities, the defendant had indicated to the plaintiff that he was under consideration

       for appointment to the position of Deputy Chief or Assistant Chief in the Bridgeport Police

       Department.

456.   The defendant discriminated against the plaintiff on the basis of the plaintiff’s opposition

       to the defendant’s unlawful race discrimination when he objected to the racially hostile

       work environment within which he was forced to work by filing complaints with the United

       States Equal Employment Opportunity Commission and the State of Connecticut

       Commission on Human Rights and Opportunities.

457.   Because the plaintiff’s opposition to the defendant’s race and color discrimination was the

       determinative factor in the retaliatory treatment to which the plaintiff was subjected by the

       defendant, the defendant violated Title VII of the Civil Rights Act of 1964, as amended.

458.   After the plaintiff voiced opposition to the hostile work environment in which he was

       forced to work, the defendant no longer considered the plaintiff as a candidate for

       appointment to the position of Assistant Chief and/or Deputy Chief.

459.   But for the plaintiff’s opposition to the racially hostile work environment within which he

       was made to work, the defendant would have appointed the plaintiff to the position of Chief

       of Police.




                                                23
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 24 of 31




460.   But for the plaintiff’s opposition to the racially hostile work environment within which he

       was made to work, the defendant would have appointed the plaintiff Assistant Chief of

       Police or Deputy Chief of Police.

461.   Notwithstanding the retaliatory conduct to which the plaintiff has been subjected, the

       plaintiff has continued to perform his job duties as Police Captain in a capable and

       professional manner.

462.   The plaintiff is fully qualified to serve as the Chief of Police for the City of Bridgeport.

463.   The plaintiff is fully qualified to serve as Assistant Chief of Police for the City of

       Bridgeport.

464.   The plaintiff is fully qualified to serve as Deputy Chief of Police for the City of Bridgeport.

465.   The plaintiff is now and will continue to suffer emotional distress as a direct result of the

       defendant's unlawful retaliation.

466.   The plaintiff has suffered and will continue to suffer economic injury as a direct result of

       the defendant's unlawful retaliation.




                                                 24
Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 25 of 31




XI.    PRAYER FOR RELIEF

       WHEREFORE, THE PLAINTIFF PRAYS THAT THIS COURT:

As to all Causes of Action:

        (a)      Declare the conduct engaged by the defendant to be in violation of the plaintiff's
                 rights;
        (b)      Enjoin the defendant from engaging in such conduct;
        (c)      Order the defendant to appoint the plaintiff to the position of Chief of Police of the
                 Bridgeport Police Department;
        (d)      Award the plaintiff economic damages based on his loss of income;
        (e)      Award plaintiff compensatory damages;
        (f)      Award plaintiff costs and attorney fees; and
        (g)      Grant such other and further relief as the Court may deem just and proper.


              THE PLAINTIFF REQUESTS A TRIAL BY JURY.


                                       THE PLAINTIFF – RODERICK G. PORTER


                                       BY/s/ Thomas W. Bucci
                                              Thomas W. Bucci
                                              Fed. Bar #ct07805
                                              WILLINGER, WILLINGER & BUCCI, P.C.
                                              855 Main Street
                                              Bridgeport, CT 06604
                                              Tel: (203) 366-3939
                                              Fax: (203) 337-4588
                                              Email: thomaswbucci@outlook.com




                                                  25
                                                                                       PLAINTIFF'S
                         Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 26 of 31
                                                                                                                       § EXHIBIT
 EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS                                      [
To:     Roderick G. Porter                                                              From:    Boston Area Office
        90 Woodmere Road                                                                         John F. Kennedy Fed Bldg
        Bridgeport, CT 06610                                                                     Government Ctr, Room 475
                                                                                                 Boston, MA 02203


                             On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.
                                                 Amon L. Kinsey, Jr.,
16A-2019-00176                                   Supervisory Investigator                                             (617) 565-3189
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       X          Other (briefly state)            Charging Party is pursuing claims in another forum.


                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years1
before you file suit may not be collectible.

                                                                      On balf of the Commission

                                                                                                                    June 28, 2019
Enclosures(s)                                                                                                               (Date Mailed)
                                                                     Fe      . An,
                                                                  Area 0 ice Director
 CC:



            CITY OF BRIDGEPORT                                                        Thomas W. Bucci, Esq,.
            999 Broad Street                                                          VVillinger, Willinger & Bucci, P.C.
            Bridgeport, CT 06604                                                      855 Main Street
                                                                                      Bridgeport, CT 06604
            Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 27 of 31



                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




Roderick G. Porter
COMPLAINANT                                                          CI-IRO No. 1920121

VS.                                                                  EEOC No. 16A-2019-00176

City of Bridgeport
RESPONDENT

                                      RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatoiy practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior Court
for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at RO.T@ct.gov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.


                                                                            A, (A/6r0

DATE: June 27, 2019                                             Tanya A. Hughes, Executive Director

Service:
Complainant: Roderick G. Porter, via email: Roderick.porter@g,mail.com
Complainant's Counsel: Thomas W. Bucci, Esq., via email: tbucca,wwblaw.corn
Respondent's Counsel: John R. Mitola, Esq., via email: jphn.mitolaa,bridgeportct.gov
   Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 28 of 31




                                     12:04 PM
erizon LTE




              TE               ti • a ft ft4
eNe ti ttfl
                               k r thei




      Lol


         rust               bcik it up leer




         asked prvric-T rt he ha,zt 44,aet) p 4,,f4 tii;e t: 01
              apc-c4


      Fie 1-414.1...Yoffr

         CA            tr     trtadiahim f,fttUites
              Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 29 of 31



                    -A-5,--;s,..A izer3,s,4121:1474-10A-4?4,,W  -
                                                              4koyiNotiLw-
                                                                         isrwg*fir.z.,47
                                         12 S1;7-444                         T
                                              •




                 Psi 51-rt-ty. Prct,..
                                    -ibly a d ty f tiy
     •         nAgati:f




              No. 1 hsle th,,trIv




haps ://webtop.webmail. optimum.ne t/http/viewattachment?c lientic1=1 531920148528&local.._ 7/18/2018
               Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 30 of 31




       GOO       Verizon LIE                   12:53 PM

           '                              Mark Straub&
               Home




                     Yes. They are a cancer.

                     When you remove a cancer you take
                     some healthy tissue




                     No. It's a war for survival. They seek
                     our extinction




                     Nope. It's true




littps://webtop. webmailoptimum.net/http/viewattachment?clientId=15319201485288docal... 7/18/201 R
                 Case 3:19-cv-01080-JAM Document 12 Filed 09/03/19 Page 31 of 31




          Verizon LTE                                                   2:08 PM

                                                           2 Messages
                                                               Mark Straubel >
               < Home                                                  Active now
                                                                                                                              •
                                       titO                    i I II                 'T 0 •




                               No. Becky

                               He makes me sick
              7 .3t4A1
                     s'        Place makes me sick



                               He's not even marching in nigger parade
                               but I have to
                                                                                                                                              '


                                                   Then maybe het- being chief- %-vound be
                                                                                                                                                      •-4
                                       ' .':'. .   good-. . Le.ss..stress.--..   ..            ...     ..
                                                                                                                                                  .
                                                                                                                                                      ...:..

                                                                                                                                                      .
                                             •'     .   • -.   - :, :-Vedtd.. .1-,i''.               .: •   '.:. .•....::4'       ;'... • .




                                                                                      Aa




                           A   I    r-                                 "T"                 X/


https://webtop.webniail.optimum.net/httn/viPfu,a1-1.,-1
